Citation Nr: 0410303	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for lumbar spondylosis, claimed 
as a back condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1975 to March 
1976, and from January 1981 to January 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto, 
Rico, which denied a claim of entitlement to service connection 
for lumbar spondylosis, claimed as a back condition.

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.  


FINDING OF FACT

The veteran's lumbar spondylosis is not shown to be related to 
active service.


CONCLUSION OF LAW

Lumbar spondylosis was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Final regulations 
implementing the VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, such as the one here, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).

Congress recently revised VCAA with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 
16, 2003) (to be codified in part at 38 U.S.C.A. § 5103).  A 
provision of the law authorizes the Secretary of VA to make a 
decision on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's VCAA request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment of 
the VCAA, supersedes the decision of the U. S. Court of Appeals 
for the Federal Circuit that invalidated a regulatory provision, 
implementing the VCAA, that required a response to a VCAA notice 
in less than the statutory one-year period.  Paralyzed Veterans of 
America v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

First, under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, or 
as to the completeness of the application.  In October 2001, the 
RO sent the veteran a letter explaining VA's duties to notify and 
assist; what specific information and evidence are needed to 
establish entitlement to service connection compensation benefits; 
what evidence is still needed to establish entitlement; where and 
when to send information and evidence substantiating the claim; 
who to call if he has any questions or needs assistance; and 
approximately how long the claims process likely would take.  The 
letter also explained what the veteran could do to help the VA 
assist him in substantiating his claim, and what the VA would do 
on its own to substantiate the claim.  It advised him what the VA 
has done to date with respect to his claim.  The record indicates 
that, approximately two weeks after the date of the above letter, 
the veteran responded to the RO, discussing evidence to 
substantiate the claim.  This response indicates that the veteran 
had received and read the RO's letter.  Moreover, in the June 2002 
Statement of the Case, the RO set forth VA regulations pertaining 
to the duty to assist the veteran.  The Board accordingly finds 
that VA has fulfilled its duty-to-notify obligations consistent 
with VCAA and applicable legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
  
Second, VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).  This duty also has been 
satisfied.  It is noted that records relevant to the claim, 
including service medical records and post-service treatment 
records, have been obtained and associated with the claims folder.  
Moreover, in November 2002, after the issuance of the October 2002 
Supplemental Statement of the Case, the veteran wrote the RO 
indicating that he has no other evidence to support his claim.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made by 
the agency of original jurisdiction.  Every possible avenue of 
assistance has been explored, and the veteran has had ample notice 
of what might be required or helpful to establish a claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no benefit 
flowing to the veteran).  The Board concludes that a decision on 
the merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection

In order to establish service connection for a claimed disability, 
the facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  As a general matter, service connection 
for a disability is focused upon facts, as shown by evidence: (1) 
the existence of a current disability; (2) the existence of the 
disease or injury in service; and (3) a relationship or nexus 
between the current disability and any injury or disease incurred 
during service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson 
v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. App. 
542 (1992).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question is 
manifested to a compensable degree within a year after separation 
from active duty.  38 C.F.R. §§ 3.307, 3.309 (2003).  If a veteran 
served 90 days or more during a period of war or after December 
31, 1946, and a certain chronic disability became manifest to a 
degree of ten percent within one year from date of termination of 
such service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  However, lumbar spondylosis is not 
included in the list of chronic disabilities for which presumptive 
service connection is available.  See 38 C.F.R. §§ 3.307(a), 
3.309(a) (2003).    

III. Evidence and Analysis

The Board has reviewed all of the evidence and information of 
record.  First, the veteran's service medical records document 
only one instance in which the veteran complained about a back 
problem.  Specifically, treatment notes dated in November 1983 
provide that he reported lower back pain that lasted two days and 
which began during running.  That instance reportedly was not the 
first time that he had back pain.  The examiner noted negative 
objective findings (straight-leg test and Patrick's test), but 
stated that there was pain in the lumbosacral area upon palpation.  
The veteran was assessed with spasms in both external oblique 
muscles and given medication.  None of the other service medical 
records, including enlistment medical histories as reported by the 
veteran, enlistment medical examination reports, and separation 
medical examination reports, indicates any complaints about, or 
treatment of, the veteran's back.  The Board notes that the first 
enlistment medical history report, dated in February 1975, 
provides that the veteran affirmatively denied that he had back 
pain or bone or joint deformities, or any pre-existing back 
problem.  The report of the most recent medical examination, 
completed in November 1985 apparently for the purposes of 
enlistment in the Army National Guard, indicates nothing about the 
veteran's back.

As for post-service evidence, the record provides only VA medical 
center (VAMC) treatment records dated between late 1986 and early 
2002, indicating complaints of low back pain.  Most of the records 
pertaining to the back are dated in the late 1980s.  In November 
1986, the veteran was diagnosed with low back pain syndrome.  In 
early 1987, the veteran had a bone scan, which apparently resulted 
in negative findings.  Treatment notes dated in the late 1980s 
further indicate that he received physical therapy and back pain 
medication, and that he had full range-of-motion in the back, a 
normal gait, and good trunk flexibility and strength.  In October 
2001, the veteran was diagnosed with "spondylosis of unspecified 
site without mention of myelopathy."  He had a magnetic resonance 
imaging (MRI) examination of the lower back in November 2001.  The 
MRI report indicates findings of straightening of lumbar lordosis 
and mild degenerative changes in the lumbar spine.   

As indicated in the transcript of the RO hearing in September 2002 
and in other written statements submitted by the veteran in 
connection with the appeal, the veteran maintains that he had back 
pain on more than one occasion in service (as documented in 1983; 
see discussion above), but that he did not seek treatment because 
he is not inclined to seek medical care unless he is in 
significant pain.  He states that he had a back injury in the 
early 1980s when the vehicle in which he had ridden collided with 
a tank.  (DD-214 forms indicate that the veteran worked as a 
vehicle mechanic in service.)  He states that he fell backward and 
could not breathe for approximately 35-45 seconds.  He had 
numbness in his back months after this accident, while he 
exercised, but did not seek medical treatment in the military.  He 
further states that, after discharge, he was treated by a private 
physician in New York and had four physical therapy sessions, but 
could not identify the physician or physical therapist.    

All of the evidence discussed above, in sum, indicate that (1) the 
veteran reported low back pain in service; (2) no abnormality or 
disability related to the lower back was noted as late as in 
November 1985, almost two years after the conclusion of the 
veteran's active duty (in January 1984); (3) the veteran has been 
treated for back pain, primarily in the 1980s; and (4) the veteran 
now has spondylosis and complains of low back pain.  While there 
is no evidence corroborating the veteran's accounting of in-
service back trauma in the early 1980s (for example, by way of 
documented medical care following the incident), the Board is 
inclined to assume the truth of the veteran's accounting.  Even 
so, the Board has before it evidence of two instances (the other 
being documented medical treatment for back pain in 1983) in which 
the veteran reported back problems in service, but no evidence of 
a relationship or nexus between the current disability and any in-
service back injury.  

Furthermore, the Board notes that post-service medical evidence 
pertaining to the back primarily is dated in the late 1980s.  
Evidence of treatment documenting continuing symptomatology 
typically would not, without more, be dispositive on the issue of 
service connection.  However, in this case, the lack of such 
evidence dated shortly after discharge (between 1984 and 1986) or 
dated between the late 1980s and prior to the 2001 diagnosis of 
spondylosis could suggest that the in-service symptoms were 
transient.  In any event, there is no evidence to suggest an 
etiological or causal link between active duty and the current 
back disability.   

In light of all of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Accordingly, 
the veteran is not entitled to a benefit of reasonable doubt in 
his favor.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection is denied for lumbar spondylosis, claimed as a 
back condition.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



